Case 2:17-bk-55193   Doc 37    Filed 07/02/20 Entered 07/02/20 10:31:07   Desc Main
                               Document     Page 1 of 3




            US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
            CABANA SERIES III TRUST
Case 2:17-bk-55193   Doc 37   Filed 07/02/20 Entered 07/02/20 10:31:07   Desc Main
                              Document     Page 2 of 3
Case 2:17-bk-55193      Doc 37    Filed 07/02/20 Entered 07/02/20 10:31:07            Desc Main
                                  Document     Page 3 of 3



                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                               COLUMBUS DIVISION

 In Re:                                          Case No. 17-55193

 Christina Boyd                                  Chapter 13

 Debtor.                                         Judge Jeffery P. Hopkins

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure was served electronically
on July 2, 2020 through the Court’s ECF System on all ECF participants registered in this case at
the e-mail address registered with the Court

And by ordinary U.S. Mail on July 2, 2020 addressed to:

          Christina Boyd, Debtor
          48 W Scioto Street
          Commercial Point, OH 43116

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
